IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                             No. 13-0046V
                                         Filed: March 14, 2014
                                          (Not to be published)

************************
FRED DAMASKE,                                       *
                                                    *
                          Petitioner,               *                Stipulation; Flu; Bell’s Palsy
v.                                                  *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
                   Respondent.
************************
Jerome A. Konkel, Esq., Samster, Konkel & Safran, S.C., Milwaukee, WI for petitioner.
Jennifer Leigh Reynaud, Esq., US Dept. of Justice, Washington, DC for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

       Fred Damaske [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on January 18, 2013. Petitioner alleges that he
sustained a vaccine-related injury diagnosed as Bell’s palsy that was caused in fact by a
flu vaccination he received on January 22, 2010. See Stipulation, filed Mar. 13, 2014, at
¶¶ 2, 4. Further, petitioner alleges that he experienced residual effects of his injury for
more than six months. Id. Respondent denies that petitioner’s alleged Bell’s palsy and
residual effects were caused-in-fact by the flu vaccine and further denies that the flu
vaccine caused petitioner any other injury or his current condition. Stipulation at ¶ 6.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).



                                                        1
       Nevertheless, the parties have agreed to settle the case. On March 13, 2014,
the parties filed a joint stipulation agreeing to settle this case and describing the
settlement terms.

Respondent agrees to pay petitioner:

        a. A lump sum of $25,000.00 in the form of a check payable to petitioner,
           Fred Damaske. This amount represents compensation for all damages that
           would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.



                                                    2